Citation Nr: 0431157	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to May 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for bilateral hearing loss.  
In July 2004, the veteran testified at a Board 
videoconference hearing.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is "necessary" if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The requirements set forth in paragraph (C) may be satisfied 
by competent evidence showing post-service treatment for the 
claimed disability.

In this case, the veteran claims entitlement to service 
connection for bilateral hearing loss, which he relates to 
his military duties.  The veteran's DD Form 214 indicates 
that his military occupational specialty was light weapons 
infantryman.  He claims that he now has bilateral hearing 
loss as a result of his exposure to acoustic trauma in 
service.  At his July 2004 Board hearing, he denied post-
service exposure to acoustic trauma.  He indicated that he 
had been a city fireman for 27 years.  It is noted that in 
clinical settings, the veteran reported that he was a 
disabled carpenter.  

The veteran's service medical records are entirely negative 
for complaints or findings of hearing loss.  In fact, at his 
April 1964 military discharge medical examination, the 
veteran's ears were normal on clinical evaluation and an 
audiometric examination showed that his hearing acuity was 
also normal, with findings of right and left ear pure tone 
thresholds of zero decibels at 500, 1,000, 2,000, and 4,000 
hertz.  On a report of medical history, the veteran denied 
ear, nose and throat trouble.  

Nonetheless, the veteran now claims that he experienced 
hearing loss in service as a result of exposure to acoustic 
trauma from weapons fire.  He further claims that he was at 
one time prescribed hearing aids, although he has now lost 
them.  In that regard, it is noted that the RO attempted to 
obtain treatment records from David Beale, M.D, the physician 
who apparently treated the veteran for hearing loss.  In an 
August 2003 letter, however, Dr. Beale responded that the 
veteran had not been treated in his office for ten years and 
that no medical records were available.  

The remaining post service medical evidence of record, dated 
from December 1991 to May 2003, is largely silent for any 
indication of hearing loss.  In August 2000, however, the 
record shows that the veteran sought treatment for hearing 
loss and the assessment was hearing deficit.  It does not 
appear that an audiometric examination was conducted and the 
record contains no medical opinion regarding the etiology of 
the veteran's reported hearing deficit.  As a result, the 
Board finds that a VA medical examination and opinion is 
required.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be afforded VA 
audiology examination to determine the 
nature and etiology of any current 
hearing loss disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any hearing loss 
disability identified on audiometric 
examination was incurred during the 
veteran's active service.  If an opinion 
cannot be provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the examination report.

2.  Thereafter, the RO should again 
review the claim considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further  
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



